                                                                                    Case 2:19-cv-01898-WBS-KJN Document 23 Filed 05/12/20 Page 1 of 7


                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                3   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                4   Facsimile:     (415) 813-2045

                                                                                5   Attorneys for Defendants
                                                                                    CITY OF VALLEJO, ANDREW BIDOU, and DAVID
                                                                                6   MCLAUGHLIN

                                                                                7   JOHN L. BURRIS, Esq. SNB 69888
                                                                                    ADANTE D. POINTER, Esq. SBN 236229
                                                                                8   MELISSA C. NOLD, Esq. SBN 301378
                                                                                    LAW OFFICES OF JOHN L. BURRIS
                                                                                9   Airport Corporate Centre
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    7677 Oakport Street, Suite 1120
                                                                               10   Oakland, California 94621
                                                                                    Telephone: (510) 839-5200
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Facsimile: (510) 839-3882
                                                                                    john.burris@johnburrislaw.com
                                                                               12   adante.pointer@johnburrislaw.com
                                                                                    melissa.nold@johnburrislaw.com
                                                                               13
                                                                                    Attorneys for Plaintiff ADRIAN BURRELL
                                                                               14
                                                                                    JASON ROSS, Esq. SBN 282921
                                                                               15   KNOX & ROSS LAW GROUP
                                                                                    3361 Grand Avenue, Suite 205
                                                                               16   Oakland, California 94610
                                                                                    Telephone: (510) 240-5278
                                                                               17   jjmross@knoxrosslaw.com

                                                                               18   Attorney for Plaintiff MICHAEL WALTON

                                                                               19
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                               20
                                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                                               21

                                                                               22
                                                                                     ADRIAN BURRELL, an individual; and        Case No. 2:19-cv-01898-WBS-KJN
                                                                               23    MICHAEL WALTON, an individual,
                                                                                                                               JOINT STATUS REPORT
                                                                               24                          Plaintiff,
                                                                                                                               Hon. William B. Shubb
                                                                               25              v.

                                                                               26    CITY OF VALLEJO, a municipal
                                                                                     corporation; ANDREW BIDOU, in his
                                                                               27    individual capacity as Chief of Police;
                                                                                     DAVID MCLAUGHLIN, individually
                                                                               28    and in his official capacity as Police
                                                                                                                                                       JOINT STATUS REPORT
                                                                                                                                 1                     2:19-CV-01898-WBS-KJN

                                                                                    378264.1346336.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 23 Filed 05/12/20 Page 2 of 7


                                                                                1    Officer for the CITY OF VALLEJO; and
                                                                                     DOES 1-50, individually and in their
                                                                                2    official capacities as Police Officers for
                                                                                     the CITY OF VALLEJO, joint and
                                                                                3    severally,

                                                                                4                            Defendants.

                                                                                5

                                                                                6            Pursuant to the Court’s September 19, 2019, “Order Re: Status (Pretrial Scheduling
                                                                                7   Conference)” (Document No. 3), the Parties, Plaintiffs, ADRIAN BURRELL and MICHAEL
                                                                                8   WALTON (Hereinafter “Plaintiffs”), Defendants, CITY OF VALLEJO (“City”), ANDREW
                                                                                9   BIDOU, and DAVID MCLAUGHLIN (Collectively “Defendants”) submit this Joint Status Report:
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10       1. Brief Summary of the Claims
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                 a. Plaintiff Summary
                                                                               12            On January 22, 2019, at approximately 3:00 p.m., Plaintiff, Adrian Burrell was inside of his
                                                                               13   home, on Bryon Street, in Vallejo, California. Mr. Burrell was awaiting the arrival of his cousin,
                                                                               14   Plaintiff Michael Walton. Mr. Burrell’s attention was directed to his front yard and he noticed
                                                                               15   Michael Walton parked in his driveway, on a motorcycle. Mr. Burrell noticed a police car behind
                                                                               16   Mr. Walton and walked out onto his porch to find out what was happening.
                                                                               17            Upon exiting his home, Mr. Burrell observed a Vallejo Police Department patrol SUV
                                                                               18   parked in front of his home, on the wrong side of the street. Mr. Burrell saw a police officer (later
                                                                               19   identified as Defendant Vallejo Police Officer David McLaughlin) standing in the door jam of his
                                                                               20   patrol car, pointing a gun at Mr. Walton.
                                                                               21            Mr. Burrell observed Mr. Walton was still wearing his helmet and was overtly unaware that
                                                                               22   Officer McLauglin was pointing a gun at him. Mr. Burrell immediately called out to Officer
                                                                               23   McLaughlin to notify him that Mr. Walton likely could not hear him due to the helmet. Officer
                                                                               24   McLaughlin aggressively told Mr. Burrell to go back into his house. At this point Mr. Burrell was
                                                                               25   standing on his porch, a minimum of 40 feet away away from Officer McLaughlin who was
                                                                               26   standing in the gutter portion of the street in front of the house.
                                                                               27

                                                                               28
                                                                                                                                                                  JOINT STATUS REPORT
                                                                                                                                        2                         2:19-CV-01898-WBS-KJN

                                                                                    378264.1346336.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 23 Filed 05/12/20 Page 3 of 7


                                                                                1            Mr. Burrell declined to go back into the house as he was lawfully located on his own
                                                                                2   porch and maintaining an objectively safe distance from the officer. Mr. Burrell began using his
                                                                                3
                                                                                    cellular phone to record what he perceived to be a potentially deadly situation.
                                                                                4
                                                                                             Officer McLaughlin approached the back of the motorcyle and proceeded to hold Mr.
                                                                                5
                                                                                    Walton at gunpoint. Mr. Walton placed his hands in the air and feared for his life while being
                                                                                6

                                                                                7   held at gunpoint for no good reason whatsoever. Officer McLaughlin again told Mr. Burrell to get

                                                                                8   back and he again declined. At this time Mr. Burrell was located on his raised porch,

                                                                                9   approximately 33 feet away from Officer McLaughlin. Officer McLaughlin again told Mr. Burrell
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                                                                    to ‘get back’ although Mr. Burrell at no point had left his porch.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                             Officer McLaughlin proceeded to tell Mr. Burrell that he was going to handcuff and
                                                                               12
                                                                                    place Mr. Burrell in his patrol car. Then, Officer McLaughlin inexplicably turned away from Mr.
                                                                               13
                                                                                    Walton, whom he had been holding at gunpoint, holstered his gun and rushed towards the porch
                                                                               14

                                                                               15   where Mr. Burrell was still standing, leaving Mr. Walton unattended.

                                                                               16            Officer McLaughlin accused Mr. Burrell of interfering and grabbed at Mr. Burrell.
                                                                               17   Officer McLaughlin physcially acosted Mr. Burrell about his arms and violently threw him into
                                                                               18
                                                                                    the outside wall of the house, then swung him around and hit his head against the wooden pillar
                                                                               19
                                                                                    on the porch.
                                                                               20
                                                                                             Mr. Burrell and Mr. Walton were both placed into the back of the patrol car. Mr. Burrell
                                                                               21

                                                                               22   notified Officer McLaughlin that he had a military service related injury and asked to have his

                                                                               23   handcuffs placed in the front of his body. Officer McLaughlin declined to move the handcuffs.

                                                                               24   However, shortly after being notified of Mr. Burrell’s military status, Officer McLaughlin’s tone
                                                                               25   changed and he released Mr. Burrell and thanked him for his service.
                                                                               26
                                                                                             A short time later, Officer McLaughlin cited Mr. Walton for allegedly speeding and
                                                                               27
                                                                                    released him as well.
                                                                               28
                                                                                                                                                                 JOINT STATUS REPORT
                                                                                                                                       3                         2:19-CV-01898-WBS-KJN

                                                                                    378264.1346336.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 23 Filed 05/12/20 Page 4 of 7


                                                                                1            Mr. Burrell went to the emergency room for treatment for injuries to his head, arms and
                                                                                2   shoulder and was diagnosed with a concussion and other injuries.
                                                                                3
                                                                                             On June 6, 2019, Mr. Burrell met with Defendant Vallejo Chief of Police Andrew Bidou.
                                                                                4
                                                                                    in that meeting, Chief Bidou denied that Defendant McLaughlin was a danger to the citizens of
                                                                                5
                                                                                    Vallejo, despite multiple lawsuits alleging excessive force and at least two unproked attacks on
                                                                                6

                                                                                7   citizens which were captured on video.

                                                                                8
                                                                                                  b. Defendants Summary
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                             On January 22, 2019, at approximately 3:00 pm, Vallejo Police Officer David McLaughlin
                                                                               10
                                                                                    (McLaughlin) observed Plaintiff Michael Walton (Walton) driving a motorcycle through a
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    residential neighborhood going 60-70 mph. McLaughlin, alone and without a cover officer, stopped
                                                                               12
                                                                                    Walton in a driveway of 132 Byron Street and activated his body worn camera. He noticed the
                                                                               13
                                                                                    motorcycle did not have license plates.
                                                                               14
                                                                                             Plaintiff Adrian Burrell (“Burrell”) stood on the front porch of 132 Byron Street and used
                                                                               15
                                                                                    his cell phone to record the interaction. McLaughlin told Burrell to “step back in the house and
                                                                               16
                                                                                    film.” Burrell continued to film the incident from the front porch. As McLaughlin approached
                                                                               17
                                                                                    Walton, he repeatedly asked Burrell to move away. Burrell refused so McLaughlin detained him in
                                                                               18
                                                                                    handcuffs for interfering with his attempt to arrest of Walton. Once Burrell was secured inside the
                                                                               19
                                                                                    police SUV, McLaughlin returned to Walton and arrested him.
                                                                               20
                                                                                                After approximately 20 minutes, Burrell was released without charges and Walton
                                                                               21
                                                                                    received a citation. McLaughlin’s body worn camera remained activated throughout the incident.
                                                                               22
                                                                                        2. Status of Service Upon All Defendants and Cross Defendants
                                                                               23
                                                                                             All named defendants have been served and there are no anticipated cross defendants.
                                                                               24
                                                                                        3. Possible Joinder of Additional Parties
                                                                               25
                                                                                             The parties do not anticipate joinder of additional parties.
                                                                               26
                                                                                        4. Contemplated Amendment to the Pleadings
                                                                               27
                                                                                             The parties do not anticipate the need for an amendment to the pleadings at this time.
                                                                               28
                                                                                                                                                                 JOINT STATUS REPORT
                                                                                                                                        4                        2:19-CV-01898-WBS-KJN

                                                                                    378264.1346336.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 23 Filed 05/12/20 Page 5 of 7


                                                                                1
                                                                                          5. Statutory Basis of Jurisdiction and Venue
                                                                                2
                                                                                             The Court has subject matter jurisdiction based on Title 28, United States Code, sections
                                                                                3
                                                                                    1331 and 1343. Venue is proper, as the actions giving rise to the complaint occurred with the City
                                                                                4
                                                                                    of Vallejo, California.
                                                                                5
                                                                                          6. Protective Order
                                                                                6
                                                                                             The parties anticipate the need for a Protective Order relating to the production of
                                                                                7
                                                                                    information that raise confidentiality or privacy concerns. The parties contemplate submitting a
                                                                                8
                                                                                    joint proposed Protective Order.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                          7. Complete and Detailed Discovery Plan Agreed to By All Counsel
                                                                               10
                                                                                             The parties do not anticipate changes in the timing, form, or requirement for disclosures
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    under Rule 26(a). The parties do not need to take discovery outside of the United States.
                                                                               12
                                                                                             The parties propose the following dates with respect to discovery and trial:
                                                                               13

                                                                               14
                                                                                                                 Activity                                 Proposed Dates
                                                                               15
                                                                                      Deadline to Add Parties or Amend the Pleadings per                   May 26, 2020
                                                                               16
                                                                                                           FRCP 16(b)(3)(A)
                                                                               17
                                                                                                            Initial Disclosures                             July 1, 2020
                                                                               18
                                                                                                        Fact Discovery Deadline                             June 1, 2021
                                                                               19
                                                                                                       Expert Discovery Deadline                            July 6, 2021
                                                                               20
                                                                                                Expert Rebuttal Discovery Deadline                        August 3, 2021
                                                                               21
                                                                                                       Dispositive Motion Deadline                      September 14, 2021
                                                                               22
                                                                                                          Pre-Trial Conference                           October 11, 2021
                                                                               23
                                                                                                                  Trial                                  November 8, 2021
                                                                               24

                                                                               25
                                                                                             Pursuant to the Court’s request, the parties are satisfied to have the Court issue a Status
                                                                               26
                                                                                    (Pretrial Scheduling) Order based on the joint status report, as opposing to an appearance.
                                                                               27
                                                                                    ///
                                                                               28
                                                                                                                                                                  JOINT STATUS REPORT
                                                                                                                                       5                          2:19-CV-01898-WBS-KJN

                                                                                    378264.1346336.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 23 Filed 05/12/20 Page 6 of 7


                                                                                1
                                                                                          8. Proposed Modifications of Standard Pretrial Proceedings
                                                                                2
                                                                                             The parties do not anticipate any modifications of the standard pretrial proceedings.
                                                                                3
                                                                                          9. Settlement Statement and Conference
                                                                                4
                                                                                             The parties will discuss the possibility of early settlement.
                                                                                5
                                                                                             The parties agree that a Court-convened settlement conference would be appropriately
                                                                                6
                                                                                    scheduled after discovery. The parties will be evaluating whether to utilize a magistrate judge or
                                                                                7
                                                                                    private mediator.
                                                                                8
                                                                                          10. Jury or Non-Jury Trial
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                             All parties request a jury trial.
                                                                               10
                                                                                          11. Estimated Length of Trial
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                             The parties anticipate a 7-10 day trial, as a result of their Monell litigation. This estimate
                                                                               12
                                                                                    is subject to change, depending on information obtained in discovery.
                                                                               13
                                                                                          12. Bifurcation or Phasing of Trial
                                                                               14
                                                                                             Defendants request bifurcation of punitive damages from the remainder of the case. Plaintiff
                                                                               15
                                                                                    opposes bifurcation of punitive damages.
                                                                               16
                                                                                          13. Consent to Magistrate
                                                                               17
                                                                                             The parties do not consent to trial before the Magistrate Judge and magistrate jurisdiction
                                                                               18
                                                                                    for all purposes.
                                                                               19
                                                                                          14. Statement of Related Cases
                                                                               20
                                                                                             The parties are unaware of any related matters pending in this Court or any other court,
                                                                               21
                                                                                    including bankruptcy court.
                                                                               22
                                                                                          15. Statement by Any Nongovernmental Corporate Parties
                                                                               23
                                                                                             This section does not apply to defendants because defendants are not a nongovernmental
                                                                               24
                                                                                    corporation.
                                                                               25
                                                                                    ///
                                                                               26
                                                                                    ///
                                                                               27
                                                                                    ///
                                                                               28
                                                                                                                                                                     JOINT STATUS REPORT
                                                                                                                                         6                           2:19-CV-01898-WBS-KJN

                                                                                    378264.1346336.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 23 Filed 05/12/20 Page 7 of 7


                                                                                1

                                                                                2                                      Respectfully submitted,

                                                                                3   Dated: May 12, 2020                ALLEN, GLAESSNER,
                                                                                                                       HAZELWOOD & WERTH, LLP
                                                                                4

                                                                                5                                      By:    /s/ John B. Robinson
                                                                                                                             DALE L. ALLEN, JR.
                                                                                6                                            Attorneys for Defendants
                                                                                                                             CITY OF VALLEJO, ANDREW BIDOU, and
                                                                                7                                            DAVID MCLAUGHLIN
                                                                                8

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                                                                    Dated: May 12, 2020               THE LAW OFFICES OF JOHN L. BURRIS
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12
                                                                                                                      By:      /s/ Melissa C. Nold
                                                                               13                                            JOHN L. BURRIS
                                                                                                                             ADANTE D. POINTER
                                                                               14                                            MELISSA C. NOLD
                                                                                                                             Attorneys for Plaintiff ADRIAN BURRELL
                                                                               15

                                                                               16

                                                                               17
                                                                                    Dated: May 12, 2020               KNOX & ROSS LAW GROUP
                                                                               18

                                                                               19
                                                                                                                      By:      /s/ Jason Ross
                                                                               20                                            JASON ROSS
                                                                                                                             Attorney for Plaintiff MICHAEL WALTON
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                  JOINT STATUS REPORT
                                                                                                                            7                     2:19-CV-01898-WBS-KJN

                                                                                    378264.1346336.1
